Appeal from a decision of the Unemployment Insurance Appeal Board denying unemployment benefits to claimant. Claimant’s employment by the State of New York terminated June 1, 1947, because he had reached the mandatory retirement age. A delay relative to the determination of his rights to retirement benefits ensued. In the interim claimant applied for and was denied unemployment insurance benefits. He has now been granted and paid a retirement allowance retroactive to June 1, 1947. Under subdivision 5 of section 590 of the Unemployment Insurance Law (Labor Law, art. 18) claimant is not entitled to unemployment insurance benefits based on wages paid to him by the State. Determination unanimously confirmed, without costs. Present ■ — ■ Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.